DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 8 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/22.  The examiner wants to make a note that the Applicant’s Attorney does not recite any arguments against the election of groups. The Applicant’s Attorney does argue against the species restriction, but is moot in light of the withdrawal of the species restriction.  The Applicant’s Attorney does not cite any arguments against the election of groups.
2.	Claims 1-9 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 4/26/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claim 8, directed to a nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-14, directed to a nonelected group are withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
3.	The prior art, (U.S. PUBS No. 2019/0157340) teaches a display panel, comprising: an array substrate comprising a first connection pad and a second connection pad; a first sub-pixel comprising a first driving unit electrically connected to the first connection pad; a second sub-pixel comprising a second driving unit electrically connected to the second connection pad; and 
a first light-emitting diode not completely overlapping and electrically connected to
the first connection pad, but is silent with respect to the above teachings in combination with a first light-emitting diode completely overlapping and physically isolated from the second connection pad, and not completely overlapping and electrically connected to the first connection pad.
4.	The prior art, (U.S. PUBS No. 2020/0381600) teaches a display panel, comprising: an array substrate comprising a first connection pad and a second connection pad; a first sub-pixel comprising a first driving unit electrically connected to the first connection pad; a second sub-pixel comprising a second driving unit electrically connected to the second connection pad; and a first light-emitting diode completely overlapping and electrically connected to the first connection pad, but is silent with respect to the above teachings in combination with a first light-emitting diode completely overlapping and physically isolated from the second connection pad, and not completely overlapping and electrically connected to the first connection pad.
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-9 are allowed.

This application is in condition for allowance except for the following formal matters: 
6.	This application is in condition for allowance except for the presence of claims 10-14 directed to a non-elected group.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        7/28/22